Citation Nr: 1456571	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-26 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a sleep disorder, to include periodic limb movements of sleep and insomnia, to include as secondary to service-connected peripheral neuropathy of the bilateral lower extremities and a psychiatric disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 1981 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Louisville, Kentucky, and that RO now has jurisdiction over the claim on appeal.  

The Veteran testified at an August 2011 hearing before the undersigned Acting Veterans Law Judge in Louisville, Kentucky.  A transcript of the hearing is of record.

The Veteran's claim was remanded by the Board in May 2012 and August 2014.  

Subsequent to the last Supplemental Statement of the Case issued in October 2014, additional evidence has been associated with the claims file, without a waiver of Agency of Original Jurisdiction (AOJ) review.  As the Veteran's claim is being remanded, the AOJ will have the opportunity to review this evidence in the first instance.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks entitlement to service connection for a sleep disorder, to include periodic limb movements of sleep (PLMS) and insomnia.  The Veteran was afforded VA sleep apnea and mental disorders examinations in June 2012 and opinions were provided that addressed the issue on appeal.  With respect to PLMS, the sleep apnea VA examination report provided an opinion as to whether this condition was caused or aggravated by the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  This opinion did not address whether the Veteran's PLMS was caused or aggravated by his service-connected psychiatric disability (listed on the most recent December 2014 code sheet in part as "generalized anxiety disorder to include depression...(to now include unspecified depressive disorder diagnosis))."  

Subsequent to the June 2012 VA opinion, the Veteran submitted in December 2012 additional evidence in the form of medical treatises.  These treatises discussed the relationship between PLMS and antidepressants, including statements that "PLMS can be exacerbated by antidepressants" (page 9 of the document in VBMS), "[a]ntidepressants medications appear to predispose to PLMS" (page 18) and that the movements of PLMS "tend to be exacerbated by...antidepressants" (page 28).  The evidence of record showed that the Veteran has been seen for mental health treatment, to include VA treatment, and has been prescribed various medications, some of which may be classified as antidepressants.  For example, a December 2014 Medication Profile, which appears to be from the Ireland Army Community Hospital and thus may only represent some of the Veteran's medications, lists numerous medications prescribed.  As such, the issue of whether the Veteran's PLMS is caused or aggravated by his service-connected psychiatric disability, to include as a result of any medication taken for such disability, has been raised by the record.  Remand is required for a VA medical opinion that addresses this medical question.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  While on remand, the examiner must also review the medical treatise evidence submitted by the Veteran (which discussed the relationship between PLMS and peripheral neuropathy) and provide an opinion as to whether the Veteran's PLMS is caused or aggravated by his service-connected peripheral neuropathy of the bilateral lower extremities.

In addition, various references are of record to the Veteran receiving VA vocational rehabilitation.  The Board notes that vocational rehabilitation records are generally stored separately from VA treatment records.  On remand, these records must be obtained, if they are available.

Also, evidence of record indicated that the Veteran received treatment from the Ireland Army Community Hospital.  See Ireland Army Community Hospital Letter received July 2014 (noting the Veteran as a patient for "several years" and referencing the Veteran receiving medication for stress and anxiety from this provider).  Under VA's duty to assist, an attempt must be made to obtain any outstanding records from this federal department or agency.  See 38 C.F.R.              § 3.159(c)(2) (2014).  The Board notes that it records from this facility are of record dated from June 1999 to April 2006 (submitted by the Veteran) and from January 2008 to September 2011 (received as part of Social Security Administration Records).  On remand, efforts must be made to obtain any additional outstanding medical records, to include dating from the Veteran's separation from service in June 1998 to June 1999, April 2006 to January 2008 and from September 2011 forward.  

Finally, a February 2013 VA treatment record stated that the Veteran stated he has "primary leg movement syndrome" (presumably a reference to PLMS) and was followed by a local pulmonologist, later referenced as Dr. Y.  Evidence is of record from Dr. Y., but only dating to March 2007.  On remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include records from Dr. Y., or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any additional outstanding medical records, to include dating from June 1998 to June 1999, April 2006 to January 2008 and from September 2011 forward, from Ireland Army Community Hospital.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014).  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's VA vocational rehabilitation file, if available, and associate it with the claims file.

3.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include records from Dr. Y., or completes a release for such providers.  If a release is returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014).  The Veteran must then be given an opportunity to respond.

4.  After completion of the above, request a VA addendum opinion from the examiner who conducted the July 2012 VA sleep apnea examination.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the examination report must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that Veteran's periodic limb movements of sleep (PLMS) is due to or caused by the Veteran's service-connected psychiatric disability (listed on the most recent December 2014 code sheet in part as "generalized anxiety disorder to include depression...(to now include unspecified depressive disorder diagnosis)), to include as a result of any medication taken for such disability.  

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that Veteran's PLMS was aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected psychiatric disability, to include as a result of any medication taken for such disability.  If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the Veteran's PLMS found prior to aggravation; and (2) the increased manifestations which, in the medical professional's opinion, are proximately due to the service-connected psychiatric disability.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that Veteran's PLMS is due to or caused by the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  

d.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that Veteran's PLMS was aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the Veteran's PLMS found prior to aggravation; and (2) the increased manifestations which, in the medical professional's opinion, are proximately due to the service-connected peripheral neuropathy of the bilateral lower extremities.

While review of the entire claims folder is required, attention is invited to the various medical treatises submitted by the Veteran in December 2012 that discuss the relationship between PLMS, antidepressants and peripheral neuropathy.

The medical professional must include a thorough rationale for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested action and undertaking any additional development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




